Pee Ctjeiam :
When this case was here upon a former appeal, Breneiser v. Davis, 134 Pa. 1, it was said by our Brother Claek, at the conclusion of his opinion:
“The defence is founded upon an alleged mistake; a mutual mistake of the parties to the Breneiser deed. Charles H. Davis, having bought with notice of Breneiser’s previous purchase, stands in Stitzel’s shoes, and in order to sustain his case, must *93establish his claim by such proof as would justify a chancellor in reforming the deed. Equity will, in case of fraud or mistake, reform a written contract so as to make it conform to the intention of the parties: Snyder v. May, 19 Pa. 235; but the party alleging the mistake must establish it by clear, precise, and indubitable proofs: Stine v. Sherk, 1 W. & S. 195; Schettiger v. Hopple, 3 Gr. 54; Rowand v. Finney, 96 Pa. 192; Stewart’s App., 98 Pa. 377; Logue’s App., 104 Pa. 136; Sylvius v. Kosek, 117 Pa. 67.”
Upon the former trial, the court below had given a binding instruction to find for the defendant. This we held to bo error and sent the record down for another trial. We held that, under the terms of the deed, it carried the lot of an uniform width of nineteen feet five inches throughout its entire depth. It follows, that, unless upon the trial below there was sufficient evidence to reform the deed the verdict must be for the plaintiff. The court was of opinion, and so instructed the jury, that there was not evidence sufficient “ to show any mistake of a mutual nature by the parties to this Breneiser deed. The deed, therefore, stands for what it appears to be on its face. We think this instruction was warranted by the testimony.
Nor do we find anything in the rejected offers of evidence which, if admitted, would have justified the reformation of this deed. It follows that the defendant’s points, based upon the evidence, were properly refused.
Judgment affirmed.